UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-4137


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

WILLIAM ALLEN RONE, a/k/a Tweet,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Thomas D. Schroeder,
District Judge. (1:12-cr-00219-TDS-4)


Submitted:   November 21, 2013            Decided:   December 10, 2013


Before NIEMEYER, KING, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles L. White, II, Greensboro, North Carolina, for Appellant.
Ripley Rand, United States Attorney, Sandra J. Hairston,
Assistant United States Attorney, Greensboro, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            William Allen Rone pled guilty to distributing cocaine

base, in violation of 21 U.S.C. § 841(a)(1) (2012), and being a

felon in possession of a firearm, in violation of 18 U.S.C.

§ 922(g)(1) (2012).            The district court sentenced Rone to 168

months’ imprisonment.           On appeal, Rone argues that his sentence

is procedurally unreasonable because the district court erred in

its calculation of the drug quantity applicable to Rone.                               We

affirm.

            We     review      sentences        for   reasonableness          “under    a

deferential       abuse-of-discretion            standard.”          Gall   v.    United

States, 552 U.S. 38, 41 (2007).                  This review entails appellate

consideration          of    both     the        procedural      and        substantive

reasonableness of the sentence.                   Id. at 51.          In determining

procedural       reasonableness,       we   consider      whether       the      district

court    properly      calculated     the   defendant’s        advisory     Guidelines

range,     gave    the      parties   an        opportunity     to    argue      for   an

appropriate sentence, considered the 18 U.S.C. § 3553(a) (2012)

factors, did not rely on clearly erroneous facts in selecting

the sentence, and sufficiently explained the selected sentence.

Id. at 49-51.           We review the district court’s drug quantity

finding underlying its calculation of the base offense level for

clear error.       United States v. Crawford, __ F.3d __, __, 2013 WL
5861809,    at    *2    (4th   Cir.    Nov.      1,   2013).     This       deferential

                                            2
standard of review requires reversal only if we, upon review of

the record as a whole, “[are] left with the definite and firm

conviction       that     a    mistake       has    been    committed.”        Easley   v.

Cromartie, 532 U.S. 234, 242 (2001) (internal quotation marks

omitted).

               The district court’s calculation of the drug quantity

attributable         to   Rone       was   based     on    statements     Rone   made   to

federal agents.           At the sentencing hearing, Rone did not dispute

that he actually made the statements; he argued instead that he

had not been truthful.               The district court therefore had to make

a credibility determination as to whether Rone was lying at the

sentencing hearing or whether he had previously lied to federal

agents.        The    record         reveals   that       the   district   court     heard

evidence from Rone and the Government, carefully considered that

evidence,      and    resolved         the   credibility        determination      in   the

Government’s favor.              See United States v. Henry, 673 F.3d 285,

292     (4th     Cir.)         (according          district     court’s       credibility

determinations at sentencing “great difference”), cert. denied,

133 S. Ct. 182 (2012).                In the face of this record, we are not

left with a definite and firm conviction that the district court

made a mistake.           Therefore, we conclude that Rone’s sentence is

procedurally reasonable.

               Accordingly, we affirm the district court’s judgment.

We    dispense    with        oral    argument      because     the   facts    and   legal

                                               3
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                                AFFIRMED




                                   4